Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS item was not provided.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7’s second alternative lacks antecedent basis for “the separation column”, “the phenol recovery stream”, “the bottom stream” and “the solvent recovery stream”.
	Claim 14 lacks antecedent basis for “the solvent recovery stream” and “the phenol recovery stream”.

	Claims 1-6 and 15 are allowable.

Miyauti 5929192 (example 1) polymerizes BPA and diphenyl carbonate. Phenol vapor is recovered (col 6 line 50). Ethylene glycol (ie applicant’s solvent) is added to the 
	Hachiya 6277945 polymerizes BPA and diphenyl carbonate (col 14 line 66 – col 15 line 20). Phenol distillate is recovered (col 16 line 35). Inert gas (col 8 line 40-43) is contacted with the phenol. However, this inert gas is never condensed into a liquid phase as required by applicant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	4/20/21